











The Interpublic
Senior Executive Incentive Plan


Effective for Performance Periods Ending After May 23, 2019






































































Interpublic Senior Executive Incentive Plan

--------------------------------------------------------------------------------







INTERPUBLIC SENIOR EXECUTIVE INCENTIVE PLAN
ARTICLE I INTRODUCTION
1.1
PURPOSE. The Interpublic Group of Companies, Inc. (“Interpublic”) has
established and maintains this Senior Executive Incentive Plan (the “Plan”) to
attract, retain, and motivate senior executives of exceptional ability.

1.2
HISTORY. Before May 23, 2019, the Plan (sometimes referred to as the Executive
Incentive Plan, Executive Incentive Program, or “EIP”) was a component of
Interpublic’s Performance Incentive Plan. Effective for performance periods
ending after May 23, 2019, the Plan is amended and restated as a separate plan.

1.3
LEGAL STATUS. The Plan is a bonus program within the meaning of 29 C.F.R.
§ 2510.3-2(c), and therefore is not subject to the Employee Retirement Income
Security Act of 1974, as amended.

ARTICLE II DEFINITIONS AND RULES OF CONSTRUCTION
2.1
DEFINITIONS. The following terms, as used herein, have the following meanings,
unless a different meaning is implied by the context:

(a)
AFFILIATE means any corporation or other entity in which Interpublic has a
“controlling interest,” as defined in Treas. Reg. §§ 1.409A-1(b)(5)(iii)(E)(1)
and 1.414(c)-2(b)(i), except that the phrase “at least 40 percent” is used
instead of “at least 80 percent” each place it appears in Treas. Reg. §
1.414(c)-2(b)(2)(i).

(b)
AWARD LETTER, if provided, means a letter or memorandum from Interpublic or an
Employer to a Participant that sets forth terms of a SEIP Award. If a provision
of an Award Letter expressly conflicts with a provision of this Plan document,
the provision of the Award Letter shall control.

(c)
BOARD means Interpublic’s Board of Directors or the Compensation and Leadership
Talent Committee thereof, or any successor thereto.

(d)    CHANGE OF CONTROL means:
(i)
Subject to items (ii) and (iii) of this definition below, the first to occur of
the following events:

(1)
Any person (within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act)) becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act) of stock that,
together with other stock held by such person, possesses more than 50 percent of
the combined voting power of Interpublic’s then-outstanding stock;



Interpublic Senior Executive Incentive Plan

--------------------------------------------------------------------------------





(2)
Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) ownership of stock of Interpublic
possessing 30 percent or more of the combined voting power of Interpublic’s
then-outstanding stock;

(3)
Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) assets from Interpublic that have a
total gross fair market value equal to 40 percent or more of the total gross
fair market value of all of the assets of Interpublic immediately prior to such
acquisition or acquisitions (where gross fair market value is determined without
regard to any associated liabilities); or

(4)
During any 12-month period, a majority of the members of the Board is replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of their appointment or election.

(ii)
A Change of Control shall not be deemed to occur by reason of:

(1)
The acquisition of additional control of Interpublic by any person or persons
acting as a group that is considered to “effectively control” Interpublic
(within the meaning of guidance issued under Section 409A of the Code); or

(2)
A transfer of assets to any entity controlled by the shareholders of Interpublic
immediately after such transfer, including a transfer to (A) a shareholder of
Interpublic (immediately before such transfer) in exchange for or with respect
to its stock, (B) an entity, 50 percent or more of the total value or voting
power of which is owned (immediately after such transfer) directly or indirectly
by Interpublic, (C) a person or persons acting as a group that owns (immediately
after such transfer) directly or indirectly 50 percent or more of the total
value or voting power of all outstanding stock of Interpublic, or (D) an entity,
at least 50 percent of the total value or voting power of which is owned
(immediately after such transfer) directly or indirectly by a person described
in clause (C), above.

(iii)     Notwithstanding any other provision of this definition, a Change of
Control shall not be deemed to have occurred unless the relevant facts and
circumstances give rise to a change in the ownership or effective control of
Interpublic, or in the ownership of a substantial portion of the assets of
Interpublic, within the meaning of Section 409A(a)(2)(A)(v) of the Code.
(e)
CODE means the Internal Revenue Code of 1986, as amended.

(f)
DISABILITY means long-term disability as defined under the terms of
Interpublic’s applicable long-term disability plans or policies.



Interpublic Senior Executive Incentive Plan

--------------------------------------------------------------------------------





(g)
ELIGIBLE EMPLOYEE means any employee of Interpublic or an Affiliate whom the
Plan Administrator or a participating Affiliate determines is responsible for,
or able to contribute to, the growth, profitability, and success of Interpublic.

(h)
EMPLOYER means, with respect to an Eligible Employee, Interpublic or the
Affiliate that employs the Eligible Employee.

(i)
INTERPUBLIC means The Interpublic Group of Companies, Inc., and any successor
thereto.

(j)     MHRC means Interpublic’s Management Human Resources Committee.
(k)
PARTICIPANT means an Eligible Employee or former Eligible Employee who has
commenced participation in the Plan and whose vested benefit (if any) under the
Plan has not been paid in its entirety.

(l)
PERFORMANCE OBJECTIVES mean, for a SEIP Award, the performance objectives
established by the Plan Administrator in its discretion.

(m)
PLAN means the Interpublic Senior Executive Incentive Plan, as set forth herein
and amended from time to time.

(n)
PLAN ADMINISTRATOR means the Compensation and Leadership Talent Committee of the
Board (or its successor) or its designee. Certain authority and responsibility
has been delegated to the MHRC. Such delegations and the scope thereof are
reflected in the MHRC’s charter or Interpublic’s Standard Policy and Procedure
402 or any successor thereto, each as in effect and amended from time to time.
References in the Plan to the Plan Administrator include the MHRC (to the extent
of its delegation) and any other authorized designee.

(o)    PLAN YEAR means the calendar year.
(p)
SENIOR EXECUTIVE INCENTIVE AWARD OR SEIP AWARD means an award granted pursuant
to Article III hereof for a Participant.

2.2
RULES OF CONSTRUCTION. For purposes of the Plan, unless the contrary is clearly
indicated by the context:

(a)
The use of the masculine gender shall also include within its meaning the
feminine and vice versa;

(b)
The use of the singular shall also include within its meaning the plural and
vice versa;

(c)     The word “include” shall mean to include, but not to be limited to; and
(d)
Any reference to a statute or section of a statute shall further be a reference
to any successor or amended statute or section, and any regulations or other
guidance of general applicability issued thereunder.



Interpublic Senior Executive Incentive Plan

--------------------------------------------------------------------------------





ARTICLE III     ELIGIBILITY AND TERMS OF AWARDS
3.1
AUTHORITY TO GRANT SEIP AWARDS. The Plan Administrator may (a) grant a SEIP
Award to any Eligible Employee and/or (b) authorize incentive pools for
participating Affiliates (Employers) to pay SEIP Awards to their Eligible
Employees, in each case with respect to a full or partial Plan Year or more than
one Plan Year. Some or all of the terms of a SEIP Award may (but are not
required to) be evidenced in an Award Letter; provided that no individual shall
have a right to payment under a SEIP Award unless (and only to the extent that)
the terms of the SEIP Award are set forth in an Award Letter that confers a
legally binding right to payment.

3.2
AMOUNT OF SEIP AWARDS. The amount of each SEIP Award and of each incentive pool
for participating Affiliates shall be determined by the Plan Administrator in
its sole discretion; and, subject to the Company’s policies and procedures
(including Interpublic’s Standard Policy & Procedure 402), each participating
Affiliate (Employer) shall have discretion to allocate incentive pools to its
Eligible Employees as it determines to be appropriate. Such amount or pool may
be contingent upon the achievement of Performance Objectives established by the
Plan Administrator, and partial achievement of such Performance Objectives may
result in payment of an amount corresponding to the degree of achievement;
provided that the Plan Administrator shall have discretion, exercising business
judgment, to approve payment of more or less than the amount corresponding to
the degree of achievement of such Performance Objectives.

ARTICLE IV VESTING AND PAYMENT OF SEIP AWARDS
4.1    VESTING AND FORFEITURE.
(a)
Except as otherwise expressly provided in an Award Letter, each SEIP Award shall
be conditioned on achieving the applicable Performance Objectives and continued
service to Interpublic or an Affiliate, in good standing, until the payment
date. Except as expressly provided in an Award Letter or in subsection (b), (c),
or (d), below, no amount is payable under the Plan to any individual who is not
employed (in good standing) by Interpublic or an Affiliate on the payment date
or who has provided or received notice of employment termination for any reason
prior to the payment date.

(b)
Upon the occurrence of a Change of Control, all unpaid SEIP Awards from the
prior Plan Year, if any, shall be fully vested and payable based on actual
performance (without discretion to pay less than the formula amount), and each
Participant’s SEIP Award for the Plan Year in which the Change of Control occurs
shall immediately become vested and payable as follows, except as otherwise
provided in an Award Letter:

(i)
If such Change of Control occurs on or prior to the last day of the first
quarter of the performance period, the vested amount shall equal the target
amount of the SEIP Award times a fraction, the numerator of which is the number
of completed days from the first day of the applicable performance period
through (and including) the date of the consummation of the Change of



Interpublic Senior Executive Incentive Plan

--------------------------------------------------------------------------------





Control, and the denominator of which is the number of days in the applicable
performance period; or
(ii)
If such Change of Control occurs after the first quarter of the performance
period, then the vested amount shall equal the target amount of the SEIP Award;
provided that if the Participant’s employment terminates during the same
performance period and such Participant becomes entitled to severance pay that
includes a payment in respect of the Participant’s incentive for such
performance period, then to the extent necessary to avoid duplication the
post-termination portion of the amount payable under this Section 4.1(b)(ii)
shall count toward such severance pay and shall be treated as a debt that
reduces the amount of such severance pay. For purposes of this Section
4.1(b)(ii), the post-termination portion shall be a fraction, the numerator of
which is the number of days during the performance period after the
Participant’s employment with Interpublic and its Affiliates terminates and the
denominator of which is the number of days during such performance period.

Such vested amount shall be paid within 30 days after the Change of Control.
(c)
If a Participant’s employment with Interpublic and its Affiliates terminates due
to the Participant’s death or Disability, a portion of the SEIP Award shall
become vested as follows, except as otherwise provided in an Award Letter:

(i)
The target amount of the SEIP Award shall be multiplied by a fraction, the
numerator of which is the number of completed months from the first day of the
applicable performance period to the Participant’s termination of employment
(not to exceed the number of months in the applicable performance period), and
the denominator of which is the number of months in the applicable performance
period; and

(ii)
Such reduced target amount shall be adjusted up or down based on (A) in the case
of a Participant’s death, actual performance before the Participant’s death (to
the extent measured) and estimated performance for the remainder of the
applicable performance period, and (B) in the case of a Participant’s
Disability, actual performance through the end of the applicable performance
period.

(d)
The Plan Administrator shall have discretion, on a case-by-case basis, to
accelerate vesting of a SEIP Award; provided that discretionary acceleration of
vesting shall not change the time of payment of any SEIP Award that is subject
to Section 409A of the Code.

4.2
PAYMENT DEADLINE. Unless otherwise expressly provided in an Award Letter or
other arrangement that satisfies the requirements of Section 409A of the Code,
no SEIP Award payment may be made after the end of the "applicable 2½ month
period," as defined by Treas. Reg. § 1.409A-1(a)(4)(i)(A). The Plan
Administrator shall have discretion to require a deferred payment schedule if
such deferred payment schedule complies with the requirements of Section 409A of
the Code.



Interpublic Senior Executive Incentive Plan

--------------------------------------------------------------------------------





ARTICLE V    ADMINISTRATION AND RECORDKEEPING
5.1    PLAN ADMINISTRATION.
(a)
The Plan Administrator shall have responsibility for the operation and
administration of the Plan. Except as otherwise expressly provided herein, the
Plan Administrator shall have sole responsibility for and sole control of the
operation, administration and record-keeping of the Plan, and shall have the
full discretionary power and authority to take any action and to make all
decisions and interpretations which may be necessary or appropriate in order to
administer and operate the Plan, including the discretionary power, duty, and
responsibility to:

(i)
Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions, in the Plan;

(ii)
Adopt such rules of procedure and regulations as in its opinion may be necessary
for the proper and efficient administration of the Plan and as are consistent
with the Plan; and

(iii)
Implement the Plan in accordance with its terms and the rules and regulations
adopted as above.

(b)
No provision of the Plan shall be construed to give the Plan Administrator, the
Company, any Affiliate, or any other person any fiduciary responsibility with
respect to any Participant or beneficiary.

5.2
AMENDMENT, SUSPENSION, AND TERMINATION. Subject to the restrictions set forth in
this Section 5.2, the Board may amend, suspend, or terminate the Plan and/or any
Award Letter at any time, retroactively or prospectively; provided that:

(a)
No amendment shall materially change any legally binding right under an existing
Award Letter in a way that is adverse to the Participant without the
Participant’s consent; and

(b)
No amendment shall change the time or form of payment of any benefits under the
Plan unless the change will not trigger adverse federal tax consequences for any
Participant.

In addition, and without limiting the generality of the foregoing, the MHRC may
amend, suspend, or terminate the Plan and/or any Award Letter, subject to the
limitations above, if such amendment, suspension, or termination is consistent
with the MHRC’s authority under its charter and the Company’s policies and
procedures (including Interpublic’s Standard Policy & Procedure 402).
5.3
DESIGN DECISIONS. Decisions regarding the design of the Plan, eligibility to
participate in the Plan, and the level of benefits provided to any Participant
shall be made in a settlor capacity. Any decision or action related to
determining eligibility to participate in the Plan, the level of benefits
provided to any Participant, modifying, altering, amending, or terminating the
Plan shall be taken on behalf of Interpublic as sponsor of the Plan.



Interpublic Senior Executive Incentive Plan

--------------------------------------------------------------------------------





ARTICLE VI    MISCELLANEOUS
6.1
OBLIGATION TO MAKE PAYMENTS. All payments required by the Plan shall be made by
Interpublic or the Participant’s Employer, as determined by Interpublic.

6.2
TAX WITHHOLDING. Interpublic or the Participant’s Employer shall be entitled to
withhold (or cause to be withheld) from any payment or future payment under the
Plan an amount that it determines is required to be withheld to satisfy all
federal, state, and other governmental requirements related to the payment. The
recipient of a SEIP Award shall bear all taxes on amounts paid under the Plan to
the extent that taxes are not withheld, irrespective of whether withholding is
required.

6.3
SUCCESSORS TO INTERPUBLIC. Interpublic shall require any successor (whether
direct or indirect, by merger, consolidation, sale of stock or assets, or
otherwise) to the business or assets of Interpublic expressly, absolutely, and
unconditionally to assume the Plan and to administer the Plan in accordance with
its terms.

6.4
NO ASSIGNMENT OR ALIENATION. No benefits payable under the Plan shall be subject
to alienation, sale, transfer, assignment, pledge, attachment, garnishment,
lien, levy, or like encumbrance. No benefit under the Plan shall in any manner
be liable for or subject to the debts or liabilities of any person entitled to
benefits under the Plan.

6.5
NO CONTRACT OF EMPLOYMENT. The Plan shall not constitute a contract of
employment between any Participant or other individual and Interpublic, or any
Affiliate. Nothing in the Plan shall give a Participant or any other individual
the right to be retained in the service of Interpublic or any Affiliate, or to
interfere with the right of any Interpublic or any Affiliate to discipline or
discharge a Participant or other individual at any time and for any reason.

6.6
LIMITATIONS ON LIABILITY. Neither the establishment nor amendment of the Plan,
any SEIP Award, nor the payment of any benefits under the Plan, shall be
construed as giving to any Participant or any other individual any legal or
equitable right against Interpublic or any Affiliate, except as required by law
or by any Plan provision.

6.7
UNFUNDED PLAN. The Plan is intended to be and at all times shall be operated and
administered as an unfunded plan. No provision of the Plan shall be interpreted
so as to give any individual any right in any assets of Interpublic or any
Affiliate that is greater than the rights of any general, unsecured creditor of
Interpublic or such Affiliate.

6.8
GOVERNING LAW. The Plan shall be construed, administered, and regulated in
accordance with the laws of the state of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.

6.9
SECTION 409A OF THE CODE. Except as otherwise expressly provided in an Award
Letter, the Plan shall be operated, administered, and interpreted in accordance
with the intent that all amounts payable under the Plan are exempt from or
comply with the requirements of Section 409A of the Code.

6.10
SEVERABILITY. If any provision of the Plan is held to be illegal or void, the
illegality or invalidity of that provision shall not affect the remaining
provisions of the Plan, and the



Interpublic Senior Executive Incentive Plan

--------------------------------------------------------------------------------





Plan shall be construed and enforced as if the illegal or invalid provisions had
never been included in the Plan.
6.11
COMPLETE STATEMENT OF PLAN. This Plan document contains a complete statement of
its terms and supersedes all prior versions of the Plan document. No other
evidence, whether written or oral, shall be taken into account in interpreting
the provisions of the Plan. In the event of any conflict between a provision in
this Plan document and any booklet, brochure, presentation, or other
communication (whether written or oral), the provision of this Plan document
shall control.

*    *    *    *    *
IN WITNESS WHEREOF, the undersigned hereby certifies that the Plan was approved
and adopted by the Compensation and Leadership Talent Committee on the 23rd day
of July, 2019, subject to the terms set forth herein.
By: /s/ Andrew Bonzani


Print Name: Andrew Bonzani


Title: Executive Vice President, General Counsel & Secretary




Interpublic Senior Executive Incentive Plan